Case 3:17-cv-00072-NKM-JCH Document 809 Filed 07/17/20 Page 1 of 4 Pageid#: 11918




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

  v.                                                        JURY TRIAL DEMANDED

  JASON KESSLER, et al.,

                                Defendants.


                    NOTICE OF CHANGE OF CONTACT INFORMATION
                               AND FIRM AFFILIATION


         Please take notice that Karen L. Dunn, counsel for Plaintiffs Elizabeth Sines, Seth

  Wispelwey, Marissa Blair, April Muñiz, Marcus Martin, Natalie Romero, Chelsea Alvarado, John

  Doe and Thomas Baker, has changed her firm affiliation and contact information. Ms. Dunn is

  now affiliated with Paul, Weiss, Rifkind, Wharton & Garrison LLP. The new address, telephone

  number, facsimile number, and email for Ms. Dunn is as follows:

         Karen L. Dunn
         PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
         2001 K Steet, NW
         Washington, DC 20006
         Telephone: (202) 223-7300
         Facsimile: (202) 223-7420
         Email: kdunn@paulweiss.com


  The firm affiliation and contact information for Plaintiffs’ other counsel has not changed.
Case 3:17-cv-00072-NKM-JCH Document 809 Filed 07/17/20 Page 2 of 4 Pageid#: 11919




   Dated: July 17, 2020             Respectfully submitted,


                                    /s/ Karen L. Dunn
                                    Karen L. Dunn (pro hac vice)
                                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                    2001 K. Street, NW
                                    Washington, DC 20006
                                    Telephone: (202) 237-2727
                                    Facsimile: (202) 237-6131
                                    kdunn@paulweiss.com

                                    Counsel for Plaintiffs




                                        2
Case 3:17-cv-00072-NKM-JCH Document 809 Filed 07/17/20 Page 3 of 4 Pageid#: 11920




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2020, I filed the foregoing with the Clerk of Court through
  the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                    John A. DiNucci
   5661 US Hwy 29                                   Law Office of John A. DiNucci
   Blairs, VA 24527                                 8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                           McLean, VA 22102
                                                    dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                              Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   Justin Saunders Gravatt                          Bryan Jones
   David L. Campbell                                106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.              Charlottesville, VA 22902
   100 West Franklin Street, Suite 100              bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                             Counsel for Defendants Michael Hill, Michael
   dcampbell@dhdglaw.com                            Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 809 Filed 07/17/20 Page 4 of 4 Pageid#: 11921




         I further hereby certify that on July 17, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                        Vanguard America
   christopher.cantwell@gmail.com              c/o Dillon Hopper
                                               dillon_hopper@protonmail.com

   Robert Azzmador Ray                         Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                          eli.f.mosley@gmail.com
                                               deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com



                                               /s/ Karen L. Dunn
                                               Karen L. Dunn (pro hac vice)
                                               PAUL, WEISS, RIFKIND, WHARTON &
                                               GARRISON LLP

                                               Counsel for Plaintiffs
